 Case 8:20-mc-00127-JLS-JDE Document 45 Filed 01/21/21 Page 1 of 1 Page ID #:2156

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
  Case No.           2:20-mc-00127-JLS (JDE)                                   Date     January 21, 2021
  Title              HMD Global Oy, Movant, v. Acacia Research Corporation, Respondent,

 Present: The Honorable             John D. Early, United States Magistrate Judge
                      Maria Barr                                                      n/a
                     Deputy Clerk                                        Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                              n/a                                                 n/a
Proceedings:                   (In Chambers) Order re Sealing Request and Motions to Strike [Dkt. 2, 22,
                               27, 31, 34, 44]

       On December 21, 2020, Movant HMD Global Oy (“Movant”) filed a Motion to Compel
Compliance with a Subpoena with an attached Memorandum (Dkt. 1, 1-1, “Motion”) directed to
Respondent Acacia Research Corporation (“Respondent”) issued in connection with an action
pending in the United States District Court for the Eastern District of Texas (“EDTX”) with
supporting evidence (Dkt. 1-2 to 1-39). On December 31, 2020, Respondent filed a Memorandum
in Opposition to the Motion (Dkt. 19), a Motion to Transfer the Action to the EDTX with an
attached Memorandum (Dkt. 25, 25-1, “Transfer Request”), and supporting evidence (Dkt. 20, 21).
On January 5, 2021, Movant filed a Reply in support of the Motion (Dkt. 33) with supporting
evidence (Dkt. 33-1 to 33-7) and an Opposition to the Transfer Request (Dkt. 36). Separately, on
January 20, 2021, Respondent filed a motion to strike a supplement filed by Movant the day
before, Dkt. 43. See Dkt. 44.

        The parties have filed various requests to seal several documents, with supporting or
opposing evidence, and proposed documents for filing, as well as amendments to such requests.
See, e.g. Dkt. 2, 2-1 to 2-26, 3, 3-1 to 3-25, 17, 22, 22-2 to 22-4, 24, 24-1 to 24-4, 26, 27, 27-1, 30,
32, 34, 34-1 to 34-7, 35, 35-1 to 35-7, 40, 41. The Court, finding good cause has been shown,
ORDERS that all requests to file documents under seal (Dkt. 2, 22, 27, 34) are GRANTED and the
parties shall file such documents as directed by the Local Rules.

       The Court previously directed that Dkt. 17 was to be temporarily sealed. See Dkt. 18. The
Court finds good cause to continue the sealing of Dkt. 17 but not for its removal from the docket.
As a result, Dkt. 31 DENIED.

        Lastly, although Movant’s supplement, Dkt. 43, was not authorized to be filed under the
Local Rules, the Court exercises its discretion to consider it. As a result, Respondent’s motion to
strike, Dkt. 44, is DENIED.

          IT IS SO ORDERED.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1
